Citation Nr: 1707140	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  08-39 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety.  

2.  Entitlement to service connection for a cervical spine/neck disorder.

3.  Entitlement to service connection for headaches, to include migraines.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986 and from December 2003 to March 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

The Board remanded the appeal in August 2012 to obtain Social Security Administration (SSA) records and VA examinations.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of depression, anxiety, and PTSD. 

2.  Currently-diagnosed PTSD is related to childhood trauma and not to an identified in-service stressor.  

3.  An acquired psychiatric disorder was not "noted" at service entrance. 

4.  The evidence shows, clearly and unmistakably, that an acquired psychiatric disorder preexisted the Veteran's second period of service.

5.  The evidence does not show, clearly and unmistakably, that an acquired psychiatric disorder was not aggravated by service.
 
6.  A cervical spine/neck disorder was not shown in service, continuous since service, or for many years thereafter; a current cervical spine disorder is not related to service.

7. Chronic headaches were not shown in service or for many years thereafter; currently-diagnosed migraine headaches are not related to service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disorder was aggravated by her second period of active duty. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  A cervical spine/neck disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

3.  Headaches, to include migraines, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. 
§§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  There are multiple potential ways to establish service connection.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) but disc disease is not.  As the Veteran has been diagnosed with cervical spondylosis and degenerative disc disease, but there is also a suggestion of cervical arthritis, the provisions of 38 C.F.R. § 3.303(b) will be considered.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, PTSD, depression, anxiety, and headaches are not "chronic diseases" listed under 38 C.F.R. § 3.309(a).  Therefore, those claims on appeal are not listed as a "chronic disease" under 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) does not apply.  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  As above, arthritis will be considered but none of the other claims on appeal are listed in 38 C.F.R. §§ 3.307, 3.309(a) and the one-year presumption does not apply.  

Finally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

An Acquired Psychiatric Disorder

In addition to the laws and regulations outlined above, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Further, personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Turning to the merits of the claim, the Veteran served on two separate periods of active duty, from August 1982 to August 1986 and from December 2003 to March 2005.  Her second period of service included service in Iraq.  She contends that an acquired psychiatric disorder, to include PTSD, was incurred or aggravated in service and has identified incidents of sexual harassment and a sexual assault during both periods of service.  She does not assert that she engaged in combat.

The Board finds that the Veteran has currently-diagnosed depression, anxiety, PTSD, and borderline personality disorder.  See May 2008 and September 2012 VA examinations, VA treatment records, and SSA medical records.  As noted above, the borderline personality disorder is not a disability for VA disability compensation purposes.  

VA treatment records show that the Veteran has been diagnosed with an acquired psychiatric disorder since at least March 2003.  She continued to receive regular mental health treatment through VA after her deployment in 2005.  While VA treatment records identify a current diagnosis of PTSD, the diagnosis appears to be related to childhood trauma rather than an identified in-service stressor.  A September 2012 VA examiner found that the Veteran did not meet the full criteria for a diagnosis of PTSD, but instead, identified a diagnosis of anxiety disorder, NOS, with features of PTSD related to significant childhood abuse.  Accordingly, PTSD or PTSD symptoms are related to childhood trauma and not to an identified in-service stressor.  Therefore, to the extent that the Veteran claims service-connection for PTSD, that appeal is denied.

With respect to the claims for depression and anxiety, an acquired psychiatric disorder was not "noted" at service entrance.  Service treatment records do not reflect any psychiatric treatment, complaints, or diagnoses for the Veteran's first period of service from August 1982 to August 1986.  Service treatment records for the second period from December 2003 to March 2005 do not include an enlistment examination report; however, a December 2003 pre-deployment examination is of record.  

On the pre-deployment examination, the Veteran checked "yes" to the question of whether she had sought counseling or care for mental health in the past year.  The pre-deployment examination shows only a history of pre-service mental health treatment, but does not identify a diagnosed acquired psychiatric disorder at service entrance.  Thus, the Veteran is presumed to be sound at service entrance for her second period of in December 2003. 

Because a psychiatric disability was not "noted" at service entrance, VA must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  In this case, the evidence shows, clearly and unmistakably, that an acquired psychiatric disorder, to include depressive disorder and anxiety disorder, pre-existed the Veteran's second period of service.  

In that regard, VA treatment records document treatment for depression or dysthymia in March 2003 and April 2003.  The Veteran was prescribed Zoloft for her depression, and continued to receive medication treatment at the time of her deployment.  Service dental records dated in December 2003 note that she was taking Zoloft once a day, and a March 2004 sick slip also identifies a prescription for Zoloft.  In a December 2004 post-deployment examination, she identified taking both Zoloft and Celexa.  

A September 2012 VA examiner also noted the Veteran's 2003 diagnosis of depression, stated that she was taking an antidepressant when she got activated from the National Guard, and opined that she appeared to have a long history of depression with two suicide attempts during childhood.  The examiner also identified a diagnosis of anxiety disorder NOS with features of PTSD associated with significant childhood abuse.  

Because the record shows that the Veteran had pre-service psychiatric diagnoses and the September 2012 VA examination identified pre-service depression and anxiety based on a review of the record and comprehensive psychiatric examination, an acquired psychiatric disorder, clearly and unmistakably, preexisted her second period of service.  

Next, the evidence does not show, clearly and unmistakably, that an acquired psychiatric disorder was not aggravated by service.  The Veteran contends, in lay statements, that she was prescribed Zoloft in service and reported that her dosage had increased while she was deployed.  While service treatment records do not identify specific incidents of psychiatric treatment in service, she submitted January 2007 email correspondence with the certified physician's assistant who treated her in service.  

The January 2007 email shows that the health care provider recalled the Veteran's treatment for depression in service, and that the original paperwork was put in her deployment record.  A December 2004 post-deployment health assessment shows that she reported that her health got worse in service, and that she was prescribed Zoloft and Celexa while deployed.  In support of her claim, she also submitted a February 2008 statement from a VA social worker and an April 2006 statement from a coworker who identified an increase in observed psychiatric symptoms post-service.  Finally, the September 2012 VA examiner opined that it was likely that incidents of sexual harassment and an attempted sexual assault in Iraq could have exacerbated the Veteran's anxiety symptoms, but there was no objective method to determine the degree of this exacerbation.  

The Board finds that the Veteran is competent and credible in her report of incidents of sexual harassment and assault in service, and a February 2006 statement from a fellow service member, C.B., tends to corroborate her report.  The record shows that the Veteran continued to receive mental health treatment at VA post-service, and that she consistently reported both incidents of childhood sexual abuse and reported a sexual assault in service.

In sum, the weight of the evidence shows that an acquired psychiatric disorder increased in severity during the Veteran's second period in service.  The September 2012 VA examiner identified likely exacerbation, or aggravation, of psychiatric symptoms in service and lay evidence and witness statements further support her claim or aggravation.  Therefore, the evidence is not clear and unmistakable that an acquired psychiatric disorder was not aggravated in service.  

The burden is not on the claimant to show that the claimed disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 232-235 (2012).  Also, concerns for articulated, sound reasoning for a medical conclusion are "at their zenith" when VA attempts to carry its burden of rebutting either prong of the presumption of soundness by clear and unmistakable evidence.  

Therefore, the presumption of soundness at service entrance has been rebutted by clear and unmistakable evidence, and evidence does not show, clearly and unmistakably,  that a preexisting acquired psychiatric disorder was not aggravated in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder is warranted based on aggravation during her second period of active duty.  

Cervical Spine, Neck, and Headache Disorders

The Veteran contends that she was diagnosed with muscle tension and headaches in service, and indicated that she had surgery to remove two discs in her neck in April 2006, where she had been experiencing muscle tension.  In a September 2012 VA examination, she asserted that her headache and neck pain were due to wearing a helmet during her deployment in Iraq.

The Veteran has degenerative disc disease of the cervical spine, and had a C4-6 cervical fusion in 2006.  She has also been diagnosed with cervical spondylosis.  She also has been diagnosed with migraines.  After a review of all the evidence, lay and medical, the Board finds that the currently-diagnosed cervical spine/neck disorder and chronic headaches were not incurred in service.  

First, service treatment records do not identify injury, treatment, or diagnoses related to cervical spine or neck pain during either period of service.  Periodic examinations, to include a July 1986 retention separation examination, a November 1997 periodic examination, a November 2002 retention examination, December 2003 and December 2004 pre-and post-deployment examinations, show no complaints related to neck or cervical spine and the Veteran denied having arthritis on Reports of Medical History.  For these reasons, cervical spine and neck pain symptoms were not chronic in service.  

Instead, post-service VA and private treatment records and SSA medical records all show that the Veteran was diagnosed with cervical spondylosis and cervical disc herniation in 2006 due to an April 2006 work-related injury after she lifted a patient on the job.  She had a cervical fusion in 2006 due to this injury and reported chronic neck pain since the April 2006 post-service injury.  The record shows that she received Workers Compensation for the 2006 injury.  January 2007 MRI showed residual osteophyte formation after the surgery; however, a diagnosis of arthritis was not identified on MRIs conducted in 2006 and 2007.  

For these reasons, the Board finds that cervical spine or neck pain symptoms were not chronic in service or continuous since service separation.  Further, to the extent that arthritis is shown, it did not manifest to a compensable degree within one year of service separation.  

Next, service treatment records identify some headache complaints in service.  The Veteran had a single complaint of headaches in February 1984 when she was seen in the emergency room for symptoms of stomach ache, diarrhea, nausea, vomiting, and headaches for a duration of three days.  These headaches were not shown to be chronic and on a July 1986 retention and separation examination, she denied having a history of headaches.  She also denied having frequent or severe headaches on a March 2003 periodic examination.  She also reported having headaches on a December 2004 post-deployment examination.  No further headache complaints were noted in service after the December 2004 post-deployment examination.

Post-service VA treatment records do no identify chronic headache complaints until October 2007.  The Veteran began complaining of chronic headaches after an October 2007 epidural block.  She was treated for chronic headaches in October 2007 and was diagnosed with migraine headaches.  Treatment records dated in December 2007 show that she continued to receive treatment for chronic headache complaints.   

The evidence does not establish a nexus between the currently-diagnosed cervical spine or neck disorder and service, and does not establish a nexus between complaints of headaches noted on a December 2004 post-deployment examination and currently-diagnosed migraines.  As noted above, VA and private treatment records attribute the Veteran's current cervical spine and neck complaints to an April 2006 post-service work-related injury.  During the course of VA psychiatric treatment, she also related her neck pain to the 2006 work-related injury while she was working as a certified nursing assistant, inconsistent with her self-report of in-service neck pain made for compensation purposes.   

The Veteran reported during a September 2012 VA examination that she had headaches during her deployment to Iraq, and stated that she was treated with ibuprofen in service.  She indicated that she continued to have headaches post-service, and reported having daily headaches currently.  She is competent to describe headaches, treated with ibuprofen, in service.  However, she is not competent to identify a chronic disability related to any in-service headaches where such a diagnosis is not otherwise shown by the medical record.  

Additionally, the Board finds that private treatment records, which show that the Veteran was diagnosed with migraine headaches in 2007, after an epidural block, weighs against her assertions of continuity of headache or migraine symptoms since service.  For these reasons, her lay assertions are not sufficient to establish a nexus between currently-diagnosed migraines and headaches noted in service.     

As to medical nexus, the weight of the evidence does not relate currently-diagnosed cervical spine or headache disorders to service.  A September 2012 VA examiner opined that diagnosed degenerative disc disease of the cervical spine and migraine headaches were less likely than not (less than 50 percent probability) incurred in or caused by service, reasoning that there was no medical evidence showing the onset of these conditions beginning in the service based on review of the record.  The examiner also reasoned that there was no evidence of any significant trauma in service that could be the possible etiology of these conditions based on both a review of the record and on the Veteran's statements.  

Finally, the VA examiner reasoned that treatment records show that the claimed conditions did not start until 2006, after service separation, and treatment records show that the physical duties of her post service occupation as a nursing assistant were the most likely cause of her current conditions.  While the Veteran is competent to describe neck pain and headaches in service, her lay statements with regard to the nature of her symptoms in service are assigned less probative value than the VA examiner's opinion, particularly where an intercurrent post-service injury has been shown in this case.  

The Board finds that the competent, credible, and probative evidence of record does not otherwise establish a nexus between currently-diagnosed cervical spine and headache disorders and service.  Accordingly, service connection is not warranted.   For the reasons discussed above, a preponderance of the evidence is against the claims for service connection for a cervical spine/neck disorder and headaches and the appeal as to these issues is denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA has met its duties to notify and assist.  

The RO issued April 2006 preadjudicatory notice to the Veteran which met the VCAA notice requirements.  VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, service personnel records, VA and private treatment records, SSA medical records, VA examinations, and lay statements have been associated with the record.  

The Board remanded the appeal in August 2012 to obtain outstanding SSA medical records and to schedule the Veteran for VA examinations to address her claimed disabilities, and such evidence has been obtained.  She was afforded VA examinations in September 2012 to address her claimed acquired psychiatric disorder, cervical spine disorder, and headaches.  The examinations and opinions obtained are adequate as the opinions were based on examination of the Veteran and a review of the record, a discussion of relevant service treatment records and post-service treatment, and the examiners included adequate reasoning for the medical opinions provided.  

Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand instructions in obtaining the September 2012 VA examinations and opinions and further remand is not warranted in this case.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As such, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  The Veteran and her representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, VA has fulfilled the duties to notify and assist.


ORDER

Service connection for an acquired psychiatric disorder is granted.

Service connection for a cervical spine/neck disorder is denied.

Service connection for headaches, to include migraines, is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


